DETAILED ACTION
	This Office Action is in response to the Amendment filed 1 April 2021. Claim(s) 1, 2, and 8-12 are currently pending. The Examiner acknowledge cancelled claim(s) 3-7.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humayun et al. (US 2002/002362A1, “Humayun”) in view of Christian et al. (US 2005/0171507A1).
Regarding claim 1, Humayun discloses a trocar (14; Fig. 5) including a rigid shaft having lumen extending from proximal and distal ends [0026, 0048]. The distal end is shaped to be capable of tissue penetration. A composite microcannula (2) is positioned within the lumen and includes a flexible hollow tube having an outer diameter less than an inner diameter of the lumen (Fig. 5; [0040, 0043, 0048]). The microcannula includes a void space in the form of a lumen through which flow of a solution may flow [0042] However, Humayun does not disclose a light guide is adjacent a void space inside the flexible hollow tube. 
Christian teaches a microcannula including a lumen through which a light guide (POF; 9) is disposed adjacent a void space inside a flexible hollow tube [0077, 0086; Fig. 7]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lumen of Humayun with a light guide adjacent to the void, as taught by Christian, to provide a bright visual light source at the distal tip as a directional beacon and guidance [0086]. 
Allowable Subject Matter
Claim(s) 2 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-12 are allowed. The prior art of record does not disclose an apparatus including a handpiece, an insert, and a wire passing through a hollow tube, a first end of the wire attached to the handpiece and a second end of the wire attached to the insert.

Response to Arguments
Applicant's arguments filed 1 April 2021 have been fully considered but they are not persuasive. The Applicant contends that Humayun does not teach a rigid shaft and references [0048]. The Applicant contends that [0051] of Humayun discloses that the system may be made of rigid material but does not apply to the cannulas. The Applicant further contends that the rigid shaft of the instant invention is used to penetrate tissue of the eye. Respectfully, Humayun discloses that the trocar (14) provides the rigidity necessary to pass it into the eye [0048], thus stating that the trocar includes a degree of rigidity. It is noted that the claims do not state the amount of rigidity or a standard of reference of the rigidity of the trocar. It is known that something that has a degree of rigidity may also include a degree of flexibility. It is further noted that the currently claimed limitations do not disclose the method or intended use of the apparatus. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771